Citation Nr: 1023579	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-25 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to February 
1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2008 rating action that denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
hearing loss disability and the veteran's military service or 
any incident thereof.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A July 2007 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2007 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the July 
2007 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the January 2008 rating 
action on appeal.  
    
In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the veteran's status and the degree of disability 
are not at issue, and the RO furnished the Veteran notice 
pertaining to the effective date information in the July 2007 
letter, thus meeting the notice requirements of 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service medical records.  
The Veteran was afforded a comprehensive VA audiological 
examination in November 2007.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In February 2009, the 
Veteran stated that he had no other information or evidence 
to submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.      
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma from exposure to the 
noise of small arms fire during the course of his military 
duties as a light weapons infantryman.    
 
In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  Audiometric testing on July 1972 entrance 
examination showed the veteran's hearing in db as follows: 5, 
0, 15, and 15 on the right, and 5, 0, 5, and 15 on the left 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively. 

The Veteran denied hearing loss on November 1975 examination, 
and audiometric testing showed his bilateral hearing in db as 
follows: 0, 0, 0, and 0 at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.

The Veteran also denied hearing loss on December 1977 
separation examination, and audiometric testing showed the 
veteran's hearing in db as follows: 10, 0, 0, 0, and 0 on the 
right, and 0, 0, 0, 10, and 0 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively. 

In February 1978, the Veteran certified that there had been 
no change in his medical condition since the last separation 
examination.

Post service, audiometric testing on November 2007 VA 
audiological examination showed the veteran's hearing in db 
as follows: 20, 15, 30, 30, and 40 on the right, and 10, 15, 
25, 40, and 50 on the left at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Speech recognition scores were 
96% in each ear.  The examiner reviewed the claims folder and 
noted the veteran's current complaints of hearing loss and 
tinnitus, and history of noise exposure in military service, 
specifically, a sudden loss of hearing and the onset of 
tinnitus when a grenade exploded near to him, as well as 
exposure to the noise of helicopters, tanks, diesel engines, 
and small arms fire during the course of his military duties 
as a rifleman and light weapons infantryman.  The Veteran 
stated that he wore hearing protection when necessary.  He 
also experienced ringing in the ears in 1974 when a gun was 
fired after he had removed his hearing protection.  The 
examiner noted service medical records showing normal hearing 
on July 1972 enlistment, November 1975, and December 1977 
discharge audiometric examinations, and post-service 
occupational noise exposure from hammering and drilling when 
the Veteran worked at a nuclear power plant, and either no or 
low-level noise exposure in other jobs.  With respect to 
recreational noise exposure, the Veteran stated that he wore 
hearing protection when he fired weapons for target practice.   

After examination, the diagnosis was bilateral symmetric high 
frequency sensorineural hearing loss.  Noting that the 
service medical records were negative with respect to any 
report/treatment of hearing loss or tinnitus, and that the 
Veteran had denied hearing loss in service, the examiner 
commented that the etiology of the veteran's hearing loss and 
tinnitus was not evident, but he opined that they certainly 
did not exist at the time of his discharge from service, as 
his hearing was clinically normal with no evidence of noise-
induced hearing loss at that time, and that hearing loss was 
first recorded some 29 years post service.  He also opined 
that it was not at least as likely as not that that the 
hearing loss and tinnitus were related to the veteran's 
military service, since there was no evidence of hearing loss 
or noise-induced hearing loss in service.  Rather, he opined 
that it was likely that the veteran's tinnitus was related to 
underlying auditory pathology that resulted in his current 
bilateral high frequency sensorineural hearing loss that did 
not exist when he was in military service. 

The aforementioned evidence reveals that the veteran's 
tinnitus and bilateral hearing loss were first manifested 
many years post service, and that the competent and 
persuasive evidence establishes no nexus between those 
disabilities and his military service or any incident 
thereof.  The sole medical opinions of record, the November 
2007 VA opinions, establish that the veteran's tinnitus and 
bilateral hearing loss were not caused by or a result of 
military noise exposure.  The Board accords great probative 
value to those well-reasoned VA medical opinions, inasmuch as 
they were based on the examiner's thorough review of the 
veteran's military, medical, and post-service history, and 
current examination of the Veteran, and the Veteran has 
submitted no medical opinions to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as the his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render persuasive opinions on 
medical matters such as the relationship between any current 
hearing loss and tinnitus and incidents of his military 
service, including claimed acoustic trauma therein.  See 
Bostain v. West,  11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,     1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


